Citation Nr: 0902681	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
condition, to include herniated discs and post-laminectomy 
spinal stenosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1989 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran had a hearing before the 
Board in December 2005 and the transcript is of record.

The case was brought before the Board in February 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include affording him a VA 
medical opinion. The requested development having been 
partially complete, the case is once again before the Board 
for appellate consideration of the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regrettably, despite the lengthy procedural history of this 
claim, the issue must once again be remanded.  The AMC failed 
to follow the prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board last remanded the claim it was, 
in part, to obtain private treatment records dating back to 
the time period directly after separation from service.  It 
was also to obtain a medical opinion to reconcile the 
conflicting medical evidence after private treatment records 
were obtained.

Prior to the Remand, the medical evidence indicated the 
veteran was treated in service for extreme back pain in 
February 1995.  The veteran alleges his back pain was due to 
heavy lifting done as a regular part of his military duties.  
He was merely treated for low back pain, however, and no 
diagnosis was rendered at the time.

A mere one year after service, the veteran severely injured 
his back in an October 1996 post-service occupational injury 
resulting in several herniated discs.  Medical records 
reference an October 1996 MRI report indicating, among other 
things, herniated discs and degenerative disc disease.

Many medical opinions are currently of record indicating 
varying opinions on whether any of the veteran's disabilities 
are related to an in-service injury.  The Board remanded the 
claim in February 2007 to obtain the veteran's 1990s private 
treatment records, to include the actual October 1996 MRI 
report, and to obtain a medical opinion based, in part, on 
those new records.  Of crucial importance was not only 
whether any of the veteran's current disabilities could be 
attributed to the in-service February 1995 back treatment, 
but also whether the veteran's degenerative disc disease 
likely pre-dated the October 1996 occupational injury within 
the presumptive one-year period after service.

In this case, the AMC did obtain a medical opinion in June 
2007, but it was before it had obtained private treatment 
records.  Thereafter, the veteran provided a release form and 
the AMC obtained voluminous private treatment records from 
1995 to 2007.  These records included significant information 
about the veteran's low back disability prior to and after 
his October 1996 post-service occupational injury, to include 
the actual October 1996 MRI report.  The October 1996 MRI 
report confirms a finding of, among other things, herniated 
discs and degenerative disc disease.  As explained in the 
prior remand, a finding of "degeneration" immediately after 
the veteran's work-related injury raises doubt of his back 
condition's origin.  

Aside from not having these records to review, the June 2007 
medical opinion was not completely responsive to the Board's 
inquiry in the February 2007 remand order.  The Board, in 
part, asked the examiner if the veteran's degenerative disc 
disease was likely incurred prior to the October 1996 injury 
and, more specifically, within the one year following 
separation from service.  

In response, the examiner indicated the "degenerative 
changes that are noted are not likely as not to have been a 
result of the original injury, as the time was of short 
duration."  The statement is ambiguous because it is unclear 
within the context of the opinion which injury is meant by 
"the original injury."  The statement also does not respond 
to the inquiry of whether degenerative changes were likely 
present between June 1995 and June 1996, prior to the October 
1996 injury.  From the report it is clear the June 2007 VA 
examiner is of the opinion that the veteran's herniated discs 
and radiculopathy are not likely related to in-service 
injury, but the opinion was not similarly responsive with 
regard to the question of the likely onset of degenerative 
changes.  Corrective action is required. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claims file to the 
examiner that conducted the June 2007 VA 
examination (Dr. M.J.).  If that 
individual is not available, any medical 
professional can provide the requested 
opinion.  The examiner should review all 
private treatment records and prior VA 
examinations now of record to ascertain 
whether there is a change in the opinion 
provided in 2007 with regard to the extent 
and likely etiology of any lumbar spine 
condition found.  A copy of this Remand, 
the February 2007 Remand, and the entire 
claims folder must be reviewed by the 
examiner and the examiner should indicate 
such a review was made.  

The examiner is asked to provide an 
opinion with a complete rationale, and 
without resorting to speculation, 
resolving any and all conflicting medical 
opinions rendered, specifically answering 
these questions:
	
*	Whether it is at least as likely as 
not that any back condition shown 
after service, to include 
degenerative disc disease, was the 
result of any in-service injury or 
disease, to include the February 1995 
back injury?

*	In light of the October 1996 MRI 
report indicating degenerative disc 
disease, whether it is at least as 
likely as not that degeneration of 
the spine was present between June 
1995 and June 1996 (the one-year 
presumptive period following the 
veteran's service)? 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2.  The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




